UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q/A (Amendment No. 1) x Quarterly Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the Quarterly Period Ended March 31, 2013 or o Transition Report Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-54755 CĪON Investment Corporation (Exact name of registrant as specified in its charter) Maryland 45-3058280 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3 Park Avenue, 36th Floor New York, New York (Address of principal executive offices) (Zip Code) (212)418-4700 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer x (Do not check if a smaller reporting company) Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x The number of shares of the registrant’s common stock, $0.001 par value, outstanding as of May 10, 2013 was 2,699,587. Explanatory Note CĪON Investment Corporation (“CĪON”) is filing this Amendment No. 1 (the “Amendment”) to its Quarterly Report on Form 10-Q for the period ended March 31, 2013, filed with the Securities and Exchange Commission on May 16, 2013 (the “Original Filing”), solely for the purpose of amending Item1. Financial Statements, Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations and Item6. Exhibits. For ease of reference, the Amendment contains the complete text of Item1, Item2 and Item6. In particular, CĪON has filed this Amendment in connection with a subsequent event related to the investment advisory agreement between CĪON and CĪON Investment Management, LLC (“CIM”). Under this agreement, CIM and certain of its affiliates (including ICON Investment Group, LLC (“IIG”)) are entitled to receive reimbursement of organization and offering costs of up to 1.5% of the gross proceeds raised until all organization and offering costs have been reimbursed. Previously, CĪON interpreted “raised” to mean all gross proceeds that CĪON expected to raise through completion of the offering of its shares, rather than actual gross proceeds raised through the date of the reimbursement. Consistent with such application and since CĪON believed it would raise at least $100 million through the completion of the offering of its shares, upon commencement of operations on December 17, 2012, CĪON issued 111,111 shares of CĪON’s common stock at $9.00 per share to IIG in lieu of payment of $1,000,000 for organization and offering expenses submitted for reimbursement. The transaction satisfied an independent obligation of IIG to invest $1,000,000 in CĪON’s shares. Through that date, CĪON had raised gross proceeds from unaffiliated outside investors of $2,639,439 and from affiliated investors of $2,000,000, which, applying 1.5% of actual proceeds raised through the date of reimbursement, would have resulted in CIM being entitled to $69,592. With respect to any future reimbursements for organization and offering costs, CĪON will interpret the 1.5% cap based on actual gross proceeds raised at the time of such reimbursement. In addition, CĪON will not issue any of its shares or other securities for property other than cash or securities except as a dividend or distribution to its security holders or in connection with a reorganization. Consistent with this interpretation, on May 30, 2013, IIG paid CĪON $1,000,000 plus interest accrued at a rate of 7% per annum. Except as stated in this Explanatory Note, no other information contained in any Item of the Original Filing is being amended, updated or otherwise revised. PART I – FINANCIAL INFORMATION Item 1. Financial Statements CĪON Investment Corporation Consolidated Balance Sheets March 31, December 31, (unaudited) Assets Investments, at fair value (amortized cost of $12,731,185 and $3,787,873, respectively) $ $ Cash - Due from counterparty Reimbursement from IIG, net(1)(4) Deferred offering expenses, net Prepaid expenses Interest receivable on investments Receivable due on investments sold and repaid - Unrealized appreciation on total return swap(2) Receivable due on total return swap(2) - Total assets $ $ Liabilities and Shareholders' Equity Liabilities Payable for investments purchased $ $ Shareholders' distributions payable(3) - Accounts payable and accrued expenses Commissions payable - Financing arrangement Total liabilities Commitments and contingencies(Note 10) Shareholders' Equity Common stock, $0.001 par value; 500,000,000 shares authorized; 1,712,123 and 500,338 shares issued and outstanding, respectively(4) Capital in excess of par value Accumulated undistributed net investment (loss) income ) Accumulated undistributed net realized gain from investments 44 Accumulated net unrealized appreciation on investments Accumulated net unrealized appreciation on total return swap(2) Total shareholders' equity Total liabilities and shareholders' equity $ $ Net asset value per share of common stock at end of period $ $ Shares of common stock outstanding (1) See Note 3 for a discussion of expense reimbursements from ICON Investment Group, LLC, or IIG. (2) See Note 6 for a discussion of the Company’s total return swap agreement. (3) See Note 4 for a discussion of the source of distributions paid by the Company. (4) See Note 12 for subsequent event. See accompanying notes to consolidated financial statements. 1 CĪON Investment Corporation Consolidated Statement of Operations (unaudited) Three Months Ended March 31, 2013(1) Investment income Interest income $ Operating expenses Management fees Administrative services expense Capital gains incentive fee(2) General and administrative(3) Total expenses Less: expense reimbursement from IIG(4) ) Net operating expenses Net investment loss ) Realized and unrealized gain Net realized gain from investments Net change in unrealized appreciation on investments Net realized gain on total return swap(5) Net change in unrealized appreciation on total return swap(5) Total net realized and unrealized gain Net increase in net assets resulting from operations $ Per share information—basic and diluted Net increase in net assets per share resulting from operations $ Weighted average shares of common stock outstanding (1 ) The Company commenced operations on December 17, 2012. Accordingly, there is no consolidated statement of operations data available for the three months ended March 31, 2012. (2 ) See Note 2 for a discussion of the methodology employed by the Company in calculating the capital gains incentive fee. (3 ) See Note 8 for further details of the Company's general and administrative expenses. (4 ) See Note 3 for a discussion of expense reimbursements received by the Company from IIG. (5
